Citation Nr: 1016536	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  02-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from December 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Indianapolis RO.  The Veteran testified at a hearing before a 
Decision Review Officer (DRO) in December 2002 and before the 
undersigned Veterans Law Judge in May 2003; transcripts of 
these hearings are associated with the claims file.

In a January 2005 decision, the Board denied service 
connection for hepatitis C and depression, and the Veteran 
subsequently filed a timely appeal to the United States Court 
of Appeals for Veteran's Claims (Court).  In an August 2007 
single-judge Memorandum Decision, the Court found that the 
Board had failed to provide adequate reasons or basis for its 
denial of service connection for hepatitis C and that should 
service connection for such be awarded on remand, then the 
proper procedure be followed with respect to the Veteran's 
claim for service connection for depression as secondary to 
hepatitis C.  In a September 2007 Order, the Court vacated 
the Board's June 2005 decision, remanding the matters to the 
Board for further action consistent with the Memorandum 
Decision.  The Board subsequently granted service connection 
for hepatitis C in a September 2008 decision and remanded the 
matter of service connection for depression for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the record, the Board finds that there was not 
substantial compliance with the remand instructions.  In this 
regard, the Veteran was not to be scheduled for a VA 
psychiatric examination until after additional treatment 
records were received and associated with the claims file, 
which would essentially allow the examiner the opportunity to 
review the full documented medical history.  In November 
2009, the Veteran underwent a VA examination; however, 
treatment records totaling 3 large volumes, were not 
associated with the claims file until some time after the 
examination.  Consequently, the examiner did not have the 
complete record to review prior to rendering an opinion.  A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

The Board further notes that the RO also did not have an 
opportunity to review the additional treatment records prior 
to issuance of the January 2010 supplemental statement of the 
case (SSOC).  In an April 2010 written brief, the Veteran's 
representative explicitly stated that initial RO 
consideration of the additional evidence was not waived.  
Thus, the matter must also be remanded for RO consideration 
of the new evidence.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will return the claims 
file to the November 2009 VA examiner, or 
another appropriate examiner if he is not 
available, to determine the likely 
etiology of the Veteran's depression.  
The claims file, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review 
of these materials in any report 
generated as a result of this remand.  
Based on a review of the record, to 
include the Veteran's assertions, the 
examiner must opine as to the following:

a. Is the Veteran's depression at 
least as likely as not related to 
his service?

b. Is the Veteran's depression at 
least as likely as not caused or 
aggravated by his service-connected 
hepatitis C?  If aggravation exists, 
the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

c. Is the Veteran's depression at 
least as likely as not caused or 
aggravated by his nonservice-
connected polysubstance dependence?

The examiner must provide an explanation 
of the rationale.

If an opinion cannot be made without 
resort to speculation, the examiner must 
state so and clearly indicate whether 
this conclusion was based on full 
consideration of all the assembled data 
and evidence, and explain the basis for 
why an opinion would be speculative.

2.  Following such development, the RO 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an opinion and/or examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  If any such action does not 
resolve the claim, the RO/AMC shall issue 
the appellant and his representative a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


